EXHIBIT 10.54.8

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY OF RECOURSE OBLIGATIONS (this "Guaranty") is executed as of
October 4, 2016 by PHILIP A. MCCRAE, an individual, having an address at 11003
Hedwig Green, Houston, Texas 77057 ("Guarantor" and "Guarantors"), for the
benefit of STARWOOD MORTGAGE CAPITAL LLC, a Delaware limited liability company,
having an address at 1601 Washington Avenue, Suite 800, Miami Beach, Florida
33139 (together with its successors and assigns, "Lender").

 

W I TN E S S E TH:

 

Pursuant to that certain Promissory Note, dated of even date herewith, executed
by TREEMONT CAPITAL PARTNERS III, LP, a Texas limited partnership ("Borrower")
and payable to the order of Lender in the original principal amount of EIGHT
MILLION SIX HUNDRED THOUSAND and No/100 Dollars ($8,600,000.00) (together with
all renewals, modifications, increases and extensions thereof, the "Note"),
Borrower has become indebted, and may from time to time be further indebted, to
Lender with respect to a loan (the "Loan") which is made pursuant to that
certain Loan Agreement, dated of even date herewith, between Borrower and Lender
(as the same may be amended, modified, supplemented, replaced or otherwise
modified from time to time, the "Loan Agreement"). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Loan Agreement.

 

Lender is not willing to make the Loan, or otherwise extend credit, to Borrower
unless Guarantors unconditionally guarantee the payment and performance to
Lender of the Guaranteed Obligations (as herein defined).

 

Guarantors are the owners of direct or indirect interests in Borrower, and each
Guarantor will directly benefit from Lender's making the Loan to Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 

ARTICLE 1

 

NATURE AND SCOPE OF GUARANTY

 

Section 1.1Guaranty of Obligation.

 

Each Guarantor hereby irrevocably and unconditionally guarantees to Lender and
its successors and assigns the payment and performance of the Guaranteed
Obligations (as defined below) as and when the same shall be due and payable, whether by lapse
of time, by acceleration of maturity or otherwise. Each Guarantor hereby
irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed Obligations as a primary
obligor.

 








As used herein, the term "Guaranteed Obligations" means (i) Borrower's Recourse
Liabilities and (ii) from and after the date that any Springing Recourse Event
occurs, payment of all of the Obligations.

 

Notwithstanding anything to the contrary in this Guaranty or in any of the other
Loan Documents, Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 11ll(b) or any other provisions of the
Bankruptcy Code  to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents.

 

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of
collection.  This Guaranty may not be revoked by any Guarantor and shall
continue to be effective with respect to any Guaranteed Obligations arising or
created after any attempted revocation by any Guarantor and after (if such
Guarantor is a natural person) such Guarantor's death (in which event this
Guaranty shall be binding upon such Guarantor's estate and such Guarantor's
legal representatives and heirs). The fact that at any time or from time to time
the Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of any Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.

 

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to Lender
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

 

Section 1.4 Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, within ten (10) days after written
demand by Lender and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, all such notices
being hereby waived by Guarantors, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender at Lender's
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

 

Section 1.5 No Duty To Pursue Others. It shall  not be necessary  for Lender
(and each Guarantor hereby waives any rights which such Guarantor may have to
require Lender), in order to enforce the obligations of Guarantors hereunder,
first to (i) institute suit or exhaust its remedies against Borrower or others
liable on the Loan or the Guaranteed Obligations or any other Person, (ii)
enforce Lender's rights against any






collateral which shall ever have been given to secure the Loan, (iii) enforce
Lender's rights against any other guarantors of the Guaranteed Obligations, (iv)
join Borrower or any others liable on the Guaranteed Obligations in any action
seeking to enforce this Guaranty, (v) exhaust any remedies available to Lender
against any collateral which shall ever have been given to secure the Loan, or
(vi) resort to any other means of obtaining payment of the Guaranteed
Obligations. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.

 

Section 1.6 Waivers. Each Guarantor agrees to the provisions of the Loan
Documents and hereby waives notice of (i) any loans or advances made by Lender
 to Borrower,

(ii) acceptance of this Guaranty, (iii) any amendment or extension of the Note,
the Mortgage, the Loan Agreement or any other Loan Document, (iv) the execution
and delivery by Borrower and Lender of any other loan or credit agreement or of
Borrower's execution and delivery of any promissory note or other document
arising under the Loan Documents or in connection with the Property, (v) the
occurrence of (A) any breach by Borrower of any of the terms or conditions of
the  Loan  Agreement   or  any  of  the  other   Loan   Documents,   or  (B)
an  Event   of Default, (vi) Lender's transfer or disposition of the Guaranteed
Obligations, or any part thereof, (vii) the sale or foreclosure (or the posting
or advertising for the sale or foreclosure) of any collateral for the
Guaranteed  Obligations,  (viii) protest,  proof  of  non-payment  or
default  by  Borrower,  or any other action at any time taken or omitted by
Lender and, generally, all demands and notices of every kind in connection with
this Guaranty, the Loan Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and/or the obligations
hereby guaranteed.

 

Section 1.7  Payment of Expenses. In the event that any Guarantor shall breach
or fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and reasonable attorneys' fees) incurred by Lender in the
enforcement hereof or the preservation of Lender's rights hereunder, together
with interest thereon at the Default Rate from the date requested by Lender
until the date of payment to Lender. The covenant contained in this Section
shall survive the payment and performance of the Guaranteed Obligations.

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment or any part thereof received by Lender in satisfaction of the Guaranteed
Obligations, as set forth herein, any prior release or discharge from the terms
of this Guaranty given to Guarantors by Lender shall be without effect and this
Guaranty shall remain (or shall be reinstated to be) in full force and effect.
It is the intention of Borrower and Guarantors that Guarantors' obligations
hereunder shall not be discharged except by Guarantors' performance of such
obligations and then only to the extent of such performance.

 

Section 1.9 Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, each
Guarantor hereby unconditionally and irrevocably waives, releases and abrogates
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating Guarantors to the
rights of Lender), to assert any claim






against or seek contribution, indemnification or any other form of reimbursement
from Borrower or any other party liable for the payment of any or all of the
Guaranteed Obligations for any payment made by Guarantors under or in connection
with this Guaranty or otherwise.

 

ARTICLE2

 

EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTORS' OBLIGATIONS

 

Each Guarantor hereby consents and agrees to each of the following and agrees
that such Guarantor's obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:

 

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Mortgage, the Loan Agreement, the other Loan Documents or any
other document, instrument, contract or understanding between Borrower and
Lender or any other parties pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantors of any such action.

 

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance  or  compromise
that might be granted or given by Lender to Borrower or any Guarantor.

 

Section 2.3 Condition of    Borrower    or    Guarantors.
 The  insolvency,  bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of Borrower, any Guarantor
or any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of Borrower or any Guarantor or any
sale, lease or transfer of any or all of the assets of Borrower or any Guarantor
or any changes in the direct or indirect shareholders, partners or members, as
applicable, of Borrower or any Guarantor; or any reorganization of Borrower or
any Guarantor.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Note, the Mortgage,
the Loan Agreement or the other Loan Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iv) the Guaranteed
Obligations violate applicable usury laws, (v) the Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from Borrower, (vi) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations or






given to secure the repayment of the Guaranteed Obligations) is illegal,
uncollectible or unenforceable, or (vii) the Note, the Mortgage, the Loan
Agreement or any of the other Loan Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that Guarantors
shall remain liable hereon regardless of whether Borrower or any other Person be
found not liable on the Guaranteed Obligations or any part thereof for any
reason.

 

Section 2.5 Release of Obligors. Any full or partial release of the liability of
Borrower for the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by each Guarantor that
such Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and no Guarantor has been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including
Borrower) will be liable to pay or perform the Guaranteed Obligations or that Lender will
look to other Persons (including Borrower) to pay or perform the
Guaranteed Obligations.

 

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

Section 2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

 

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

 

Section 2.10 Offset. Any existing or future right of offset, claim or defense






of Borrower against Lender, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

 

Section 2.11 Merger.  The reorganization, merger or consolidation  of Borrower
or any Guarantor into or with any other Person.

 

Section 2.12 Preference. Any payment by Borrower to Lender is held  to
constitute a preference under bankruptcy laws or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any
other Person.

 

Section 2.13 Other Actions Taken or Omitted. Any
other  action  taken  or  omitted to be taken with respect to the Loan
Documents, the Guaranteed Obligations or the security and collateral therefor,
whether or not such action or omission prejudices Guarantors or increases the
likelihood that Guarantors will be required to pay the Guaranteed Obligations
pursuant to the terms hereof, it being the unambiguous and unequivocal intention
of Guarantors that such Guarantors shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final payment and satisfaction
of the Guaranteed Obligations.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, each Guarantor represents and warrants to Lender as follows:

 

Section 3.1   Benefit.  Each Guarantor  is an Affiliate of Borrower, is the
owner  of a direct or indirect interest in Borrower and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.

 

Section 3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, such Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.

 

Section 3.3 No Representation By Lender.  Neither Lender nor any other party has
made any representation, warranty or statement to any Guarantor in order to
induce such Guarantor to execute this Guaranty.

 

Section 3.4 Each Guarantor's Financial Condition.  As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and will be solvent, (b) has and will have assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and (c) has






and will have property and assets sufficient to satisfy and repay its
obligations and liabilities, including the Guaranteed Obligations.

 

Section 3.5 Legality. The execution, delivery and performance  by  each
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not and will not contravene or conflict with any law, statute or
regulation whatsoever to which such Guarantor is subject, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the breach of, any indenture,
mortgage, charge, lien, contract, agreement or other instrument to which such
Guarantor is a party or which may be applicable to such Guarantor. This Guaranty
is a legal and binding obligation of each Guarantor and is enforceable against
such Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors' rights.

 

Section 3.6 Survival. All representations and warranties
made  by  each  Guarantor herein shall survive the execution hereof.

 

ARTICLE 4

 

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
"Guarantor Claims" shall mean all debts and liabilities of Borrower to
Guarantors, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantors. The Guarantor Claims shall include,
without limitation, all rights and claims of Guarantors against Borrower
(arising as a result of subrogation or otherwise) as a result of Guarantors'
payment of all or a portion of the Guaranteed Obligations. So long as any
portion of the Obligations or the  Guaranteed Obligations remain outstanding, no
Guarantor shall receive or collect, directly or indirectly, from Borrower or any
other Person any amount upon the Guarantor Claims.

 

Section 4.2 Claims in Bankruptcy. In  the  event  of  any  receivership,
bankruptcy, reorganization, arrangement, debtor's relief or other
insolvency  proceeding involving any Guarantor as a debtor, Lender shall have
the right to prove its claim in any such proceeding so as to establish its
rights hereunder and receive directly from the receiver, trustee or other court
custodian dividends and payments which would otherwise be payable upon Guarantor
Claims. Each Guarantor hereby assigns such dividends and payments to Lender.
Should Lender receive, for application against the Guaranteed Obligations, any
dividend or payment which is otherwise payable to any Guarantor and which, as
between Borrower and Guarantors, shall constitute a credit against the Guarantor
Claims, then, upon payment to Lender in full of the Obligations and the
Guaranteed Obligations, such Guarantor shall become subrogated to the rights of
Lender to the extent that such payments to Lender on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with






respect to that proportion of the Guaranteed Obligations which would
have been unpaid if Lender had not received dividends or payments
upon the Guarantor Claims.

 

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for Lender an amount equal to
the amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and such Guarantor
covenants promptly to pay the same to Lender.

 

Section 4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower's assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower's assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantors or
Lender presently exist or are hereafter created or attach. Without  the prior
written consent of Lender, no Guarantor shall (i) exercise or enforce any
creditor's rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
Judicial or otherwise, including, without limitation, the commencement of, or
the joinder in, any liquidation, bankruptcy, rearrangement, debtor's relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on the assets of
Borrower held by any Guarantor. The foregoing shall in no manner vitiate or
amend, nor be deemed to vitiate or amend, any prohibition in the Loan Documents
against Borrower granting liens or security interests in any of its assets to
any Person other than Lender.

 

ARTICLE 5

 

COVENANTS

 

Section 5.1Definitions.As used in this Article 5, the following terms shall have
the respective meanings set forth below:

 

"GAAP" shall mean generally accepted accounting principles,
consistently applied.

 

"Liquid Asset" shall mean any of the following, but only to the extent owned
individually, free of all security interests, liens, pledges, charges or any
other encumbrance: (a) cash, (b) certificates of deposit (with a maturity of two
years or less) issued by, or savings account with, any bank or other financial
institution reasonably acceptable to Lender or (c) marketable securities listed
on a national or international exchange reasonably acceptable to Lender, marked
to market.

 

"Net Worth" shall mean, as of a given date, (i) a Guarantor's total assets as of
such date less (ii) such Guarantor's total liabilities as of such date,
determined in accordance with GAAP.








 

Section 5.2 Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full, each Guarantor (i) intentionally omitted;
(ii) shall not sell, pledge, mortgage or otherwise transfer any of its assets,
or any interest therein, on terms materially less favorable than would be
obtained in an arms-length transaction, (iii) within forty five (45) days
following the end of each calendar quarter, shall deliver to Lender, with
respect to the prior calendar quarter, unaudited quarterly and year-to-date
statements of income and expense and cash flow prepared on a cash basis for such
Guarantor, together with a balance sheet as of the end of such prior calendar
quarter for such Guarantor, together with a certificate from such Guarantor (A)
setting forth in reasonable detail such Guarantor's Net Worth and Liquid Assets
as of the end of such prior calendar quarter and based on the foregoing
quarterly financial statements, and (B) certifying that such quarterly financial
statements are true, correct, accurate and complete and fairly present the
financial condition and results of the operations of such Guarantor in a manner
consistent with GAAP and the requirements of Regulation AB, and (iv) within
ninety (90) days following the end of each calendar year, shall deliver to
Lender a complete copy of such Guarantor's annual financial statements prepared
and reviewed by an independent certified public accountant acceptable to Lender
prepared in accordance with GAAP and the requirements of Regulation AB, if
applicable to the Loan, including statements of income and expense and cash flow
and a balance sheet for such Guarantor, together with a certificate from such
Guarantor (A) setting forth in reasonable detail such Guarantor's Net Worth and
Liquid Assets as of the end of such prior calendar year and based on such annual
financial statements, and (B) certifying that such annual financial statements
are true, correct, accurate and complete and fairly present the financial
condition and results of the operations of such Guarantor.

 

Section 5.3 Prohibited Transactions. No Guarantor shall, at any time while a
default  in the  payment  of the Guaranteed  Obligations  has occurred  and  is
continuing,  either enter into or effectuate any transaction with any Affiliate
which would reduce the Net Worth of such Guarantor, including, without
limitation, the payment of any dividend or distribution to a shareholder,
partner or member as applicable, or the redemption, retirement, purchase or
other acquisition  for  consideration  of any  stock  or
other  ownership  interest  in such  Guarantor, or sell, pledge, mortgage or
otherwise transfer to any Person any of such Guarantor's assets, or any
interest therein.

 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

 








Section 6.2 Notices. All notices, demands, requests,
consents,  approvals  or  other communications (any of the foregoing, a
"Notice") required, permitted or desired to be given hereunder shall be in
writing and shall be sent by telefax (with answer back acknowledged) or by
registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or by reputable overnight courier, addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 6.2. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by telefax if sent during
business hours on a Business Day (otherwise on the next Business Day), (c) on
the date of delivery by hand if delivered during business hours on a Business
Day (otherwise on the next Business Day), and (d) on the next Business Day if
sent by an overnight commercial courier, in each case addressed to the parties
as follows:

 

If to Lender:

Starwood Mortgage Capital LLC

1601 Washington Avenue, Suite 800

Miami Beach, Florida 33139

Attention: Ms. Leslie K. Fairbanks

Facsimile No. (305) 695-5539

 

with a copy to:

Winstead PC

201 North Tryon Street Suite 2000

Charlotte, North Carolina 28202

Attention: Jeffrey J. Lee, Esq.

Facsimile No.: (704) 339-1701

 

and with a copy to:

Wells Fargo Commercial Mortgage Services

Duke Energy Center

550 South Tryon St., 12th Floor MAC D1086-120

Charlotte, North Carolina 28202

Attention: Asset Manager - Starwood Mortgage Capital

Facsimile No.: (704) 715-0036

 

If to Guarantors

Philip McRae

1415 South Voss #110-94

Houston, Texas 77057

 

With a copy to:

Sneed, Vine & Perry, P.C.

900 Congress Avenue, Suite 300

Austin, Texas 78701

Attention Adam S. Wilk

Facsimile No. 512-476-1825

 








 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days' written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there  is a rejection  or  refusal  to accept any Notice  offered  for
 delivery.  Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

 

Section 6.3 Governing  Law.  THIS  GUARANTY  SHALL  BE GOVERNED BY THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED AND THE APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER,
GUARANTOR OR BORROWER ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE INSTITUTED IN THE COURTS HAVING JURISDICTION IN THE CITY
AND/OR COUNTY IN WHICH THE PROPERTY IS LOCATED, AND EACH OF LENDER, GUARANTOR
AND BORROWER HEREBY WAIVES ANY OBJECTIONS THAT IT MAY NOW OR HEREAFTER HAVE
BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION
OR PROCEEDING.

 

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

Section 6.5 Amendments. This Guaranty may be amended  only  by  an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

 

Section 6.6  Parties Bound; Assignment.  This Guaranty  shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents. Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. No Guarantor shall have the right to assign or transfer its
rights or obligations under this Guaranty without the prior written consent of
Lender, and any attempted assignment without such consent shall be null and
void.

 

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

 








Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

Section 6.9 Counterparts. To facilitate execution, this
Guaranty  may  be  executed in as many counterparts as may be convenient or
required. It shall not be necessary that the signature of, or on behalf of, each
party, or that the signature of all persons required to bind
any party, appear on each counterpart. All counterparts shall collectively constitute a single
instrument. It shall not be necessary in making proof of this Guaranty to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from such counterpart
without impairing the legal effect of the signatures thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature pages.

 

Section 6.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude the concurrent or subsequent exercise of any
other right or remedy.

 

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS' GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY  IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTORS AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND LENDER.

 

Section 6.12 Waiver of Right To Trial By Jury. EACH GUARANTOR HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE MORTGAGE, THE LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT






TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY GUARANTORS.

 

Section 6.13 Cooperation. Each Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other
Loan Documents to one or more investors as a whole loan, (ii) participate the
Loan secured by this Guaranty to one or more investors, (iii) deposit this
Guaranty, the Note and the other Loan Documents with a trust, which trust may
sell certificates to investors evidencing an ownership interest in the trust
assets, or (iv) otherwise sell the Loan or one or more interests therein to
investors (the transactions referred to in clauses (i) through (iv) are
hereinafter each referred to as "Secondary Market Transaction"). Each Guarantor
shall cooperate with Lender in effecting any such Secondary Market Transaction
and shall cooperate to implement all requirements imposed by any of the Rating
Agencies involved in any Secondary Market Transaction. Each Guarantor shall
provide such information and documents relating to such Guarantor, Borrower, the
Property and any tenants of the Property as Lender may reasonably request in
connection with such Secondary Market Transaction. In addition, each Guarantor
shall make available to Lender all information concerning its business and
operations that Lender may reasonably request. Lender shall be permitted to
share all such information with the investment banking firms, Rating Agencies,
accounting firms, law firms and other third-party advisory firms involved with
the Loan and the Loan Documents or the applicable Secondary Market Transaction.
It is understood that the information provided by Guarantors to Lender,
including any and all financial statements provided to Lender pursuant to
Section 5.2 hereof, may ultimately be incorporated into the offering documents
for the Secondary Market Transaction and thus various investors and potential
investors may also see some or all of the information. Lender and all of the
aforesaid third-party advisors and professional firms shall be entitled to rely
on the information supplied by, or on behalf of, Guarantors in the form as
provided by Guarantors. Lender may publicize the existence of the Loan in
connection with its marketing for a Secondary Market Transaction or otherwise as
part of its business development.

 

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the principal of or interest under the Note or any other amount payable by
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, Guarantors' obligations
hereunder with respect to such payment shall be reinstated as though such payment had been due
but not made at such time.

 

Section 6.15 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein, (a) words used in this
Guaranty may be used interchangeably in the singular or plural form, (b) any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, (c) the word "Borrower" shall mean "each Borrower and any
subsequent owner or owners of the Property or any part thereof or interest
therein", (d) the word "Lender" shall mean "Lender and any subsequent holder of
the Note", (e) the word "Note" shall mean "the Note and any other evidence of
indebtedness secured by the Loan Agreement", (f) the word "Property" shall
include






any portion of the Property and any interest therein, and (g) the phrases
"attorneys' fees", "legal fees" and "counsel fees" shall include any and all
attorneys', paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels,
incurred or paid by Lender in protecting its interest in the Property, the
Leases and/or the Rents and/or in enforcing its rights hereunder.

 

Section 6.16 Joint and Several. The obligations of each Guarantor  hereunder are
joint and several.

 

[NO FURTHER TEXT ON THIS PAGE]

 







 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

 

GUARANTOR:

 

 

 

/s/ Philip A. McRae

PHILIP A. MCRAE, an individual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Guaranty of Recourse Obligations (Home2Suites Lubbock)

1

